Exhibit 10.2

 

CONSULTING AGREEMENT FIFTH AMENDED ADDENDUM

 

This Consulting Agreement Fifth Amended Addendum (the “Fifth Addendum”) is
entered into as of March 7, 2006 and effective as of the Effective Date (as
defined below) by and between F.Y.I. Incorporated (n/k/a
SOURCECORP, Incorporated), a Delaware corporation, (the “Company”) with its
principal office located at 3232 McKinney Avenue, Suite 1000, Dallas, Texas
75204 and David Lowenstein (“Consultant”).

 

RECITALS

 

A.                                   Whereas, the Company and Consultant have
previously entered into that certain Consulting Agreement of January 1, 2000, as
amended (the “Agreement”) pursuant to which Consultant is employed by the
Company; and

 

B.                                     Whereas, the Company is entering into an
Agreement and Plan of Merger among CorpSource Holdings, LLC, a Delaware limited
liability company, CorpSource MergerSub, Inc., a Delaware corporation, and the
Company (the “Merger Agreement”).

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

1.               Amendments.

 

(a)          The Agreement is hereby amended and supplemented by adding the
following new subsection ”(c)” to the end of paragraph 4 of the Agreement:

 

“(c) At the Effective Time (as defined in the Merger Agreement, as defined
below) of the merger contemplated by that certain Agreement and Plan of Merger
(the “Merger Agreement”), among CorpSource Holdings, LLC, a Delaware limited
liability company, CorpSource MergerSub, Inc., a Delaware corporation, and the
Company, this Agreement shall terminate in accordance with paragraph
9(h) hereof.”

 

(b)         The Agreement is hereby further amended and supplemented by
replacing “$1.5 million” in Section 9(b) of the Agreement with “$1,368,983”.

 

(c)          The Agreement is hereby further amended and supplemented by
replacing “$1.5 million” in the third sentence of Section 9(c) of the Agreement
with “$1,368,983”.

 

(d)         The Agreement is hereby further amended and supplemented by adding
the following new subsection “(h)” to the end of paragraph 9 of the Agreement:

 

“(h) Notwithstanding anything to the contrary in this Agreement, but subject to
paragraph 17 of this Agreement, at the Effective Time (as defined in the Merger
Agreement) of the merger contemplated by the Merger Agreement, the Company shall
pay Consultant by wire transfer of immediately available funds the Consulting
Compensation and the other amounts due and owing to Consultant as set forth on
Schedule A hereof; provided, that the payments referenced in items 1 through 3
of Schedule A shall be made in the ordinary course consistent with past
practice, but not later than the Effective Time. Such payment shall be made in
compliance with the terms of the Agreement, including Section 17. Upon such
payment all other rights and obligations of the Company and Consultant under
this Agreement shall cease as of the Effective Time (as defined in the Merger
Agreement), except that paragraphs 6, 7, 8, 9(g) and 11 through 18 shall survive
such termination in accordance with their terms. Nothing in this Agreement shall
have any impact on Consultant’s rights under his existing options, warrants or
restricted stock.”

 

(e)          The Agreement is hereby further amended and supplemented by adding
Schedule A attached hereto as Schedule A to the Agreement.

 

--------------------------------------------------------------------------------


 

(f)            The Agreement is hereby further amended and supplemented by
adding the following new paragraph 18:

 

“18. RELEASE AND INDEMNIFICATION. (a) As of the Effective Time (as defined in
the Merger Agreement), the Company irrevocably and unconditionally releases,
waives and forever discharges Consultant, and his successors, heirs, legatees
and legal representatives, from any and all causes of action, claims, damages,
judgments and agreements arising out of claims by the Company and its
subsidiaries or their direct and indirect stockholders (but only such
stockholders from and after the Effective Time (as defined below)) relating to
the calculation of Consultant’s Change in Control payment in accordance with
paragraph 9 hereof, whether known or unknown, express or implied in contract,
federal, state or local statute, executive order, law, common law, ordinance,
tort or otherwise.

 

(b) As of the Effective Time (as defined in the Merger Agreement), Consultant
irrevocably and unconditionally releases, waives and forever discharges the
Company and its subsidiaries and their direct and indirect stockholders (but
only such stockholders from and after the Effective Time) from any and all
causes of action, claims, damages, judgments and agreements arising out of
claims by the Consultant, and his successors, heirs, legatees and legal
representatives, relating to the calculation of Consultant’s Change in Control
payment in accordance with paragraph 9 hereof, whether known or unknown, express
or implied in contract, federal, state or local statute, executive order, law,
common law, ordinance, tort or otherwise.

 

(c) The Company agrees to indemnify and hold Consultant, and his successors,
heirs, legatees and legal representatives, harmless from and against any
damages, losses, liabilities, obligations, claims of any kind, interest and
expenses (including without limitation, reasonable attorneys fees and expenses)
suffered, incurred or paid in connection with or arising out of any claims by
the Company and its subsidiaries or their direct and indirect stockholders (but
only such stockholders from and after the Effective Time) relating to the
calculation of Consultant’s Change in Control payment in accordance with
paragraph 9 hereof.

 

(d) Consultant agrees to indemnify and hold the Company and its subsidiaries and
their direct and indirect stockholders (but only such stockholders from and
after the Effective Time) harmless from and against any damages, losses,
liabilities, obligations, claims of any kind, interest and expenses (including
without limitation, reasonable attorneys fees and expenses) suffered, incurred
or paid in connection with or arising out of any claims by Consultant, and his
successors, heirs, legatees and legal representatives, the calculation of
Consultant’s Change in Control payment in accordance with paragraph 9 hereof.”

 

2.               Effective Date. This Fifth Addendum shall be effective as of
the Effective Time (as defined in the Merger Agreement) (the “Effective Time”).

 

3.               Termination. Notwithstanding paragraph 2 of this Fifth
Addendum, this Fifth Addendum shall be null, void and without effect if (i) the
Merger Agreement is not executed and entered into by the parties thereto and
publicly announced on or prior to 11:59 p.m. (EST) on March 8, 2006, (ii) at the
Effective Time, David Delgado is not an employee of the Company or is not an
equityholder of CorpSource Holdings, LLC in each case on terms that are
substantially similar, in all material respects, to those in the Employment
Agreement, dated as of March 6, 2006, between CorpSource MergerSub, Inc. (which
is expected to be merged into the Company) and David Delgado or (iii) the Merger
Agreement is terminated.

 

4.               Defined Terms. Except as otherwise expressly provided herein,
any capitalized term used in this Fifth Addendum that is not defined herein will
have the meaning ascribed to such term in the Agreement.

 

2

--------------------------------------------------------------------------------


 

5.               No Other Amendment. Except as otherwise expressly provided in
this Fifth Addendum, all terms, conditions and provisions of the Agreement will
remain in full force and effect.

 

6.               Governing Law. This Fifth Addendum shall in all respects be
construed according to the laws of the State of Texas, without regards to
conflicts of laws thereof.

 

7.               Entire Agreement. This Fifth Addendum, together with the
Agreement and the Prior Addendums, set forth the entire agreement and
understanding of the parties relating to the subject matter herein. No
modification of or amendment to this Fifth Addendum, nor any waiver of any
rights under this Fifth Addendum, shall be effective unless given in a writing
signed by the party to be charged.

 

8.               Counterparts. This Fifth Addendum may be executed originally or
by facsimile signature, in multiple counterparts, each of which shall be deemed
an original and all of which together shall constitute one instrument.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Fifth Addendum as of the
date first written above.

 

 

SOURCECORP , Incorporated

 

 (f/k/a F.Y.I., Inc.)

 

By:

/s/ Ed H. Bowman, Jr.

 

 

 

Name: Ed H. Bowman, Jr.

 

 

Title: President and CEO

 

 

 

 

 

CONSULTANT:

 

 

 

/s/ David Lowenstein

 

 

David Lowenstein

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

1.               Subject to receipt by the Company of reasonable documentation
evidencing such fees and expenses, all aggregate Consulting Compensation and
other amounts due and owing to Consultant with respect to services provided and
acquisitions closed on or before the date of the Merger Agreement; provided that
such amount shall not exceed $65,000 of out-of-pocket expenses and $100,000 of
consulting fees; provided, further, that such amounts shall be in addition to,
and without duplication of, the other amounts referenced on this Schedule A;

 

2.               The fee payable with respect to the proposed acquisition of
Complete Claim Solutions, Inc. (the “Acquisition”) shall be $15,000 plus,
subject to receipt by the Company of reasonable documentation evidencing such
fees and expenses, the Consultant’s customary hourly fees and reimbursement of
out-of-pocket expenses. The fees and expenses shall be payable regardless of
whether or not the Acquisition is consummated on the earlier of (i) the
Effective Time of the Merger and (ii) the completion of the Acquisition;
provided, that such amounts shall be in addition to, and without duplication of,
the other amounts referenced on this Schedule A;

 

3.               Subject to receipt by the Company on a weekly basis of
reasonable documentation evidencing such fees and expenses, all aggregate
Consulting Compensation and other amounts due and owing to Consultant for
services rendered from and after the date of the Merger Agreement through the
Effective Time of the Merger and not related to the acquisition of Complete
Claim Solutions, Inc.; provided that such amount shall not exceed $25,000 per
calendar month, plus reasonable out-of-pocket expenses, without the prior
written consent of Purchaser (as defined in the Merger Agreement); provided,
further, that such amounts shall be in addition to, and without duplication of,
the other amounts referenced on this Schedule A; and

 

4.               A lump-sum termination payment of $1,368,983; provided, that
such amount shall be in addition to, and without duplication of, the other
amounts referenced on this Schedule A.

 

--------------------------------------------------------------------------------